DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings were received on May 10, 2022. These drawings are not acceptable.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "first width", "first height", "second width", "second height" (claims 2 and 21); "third width", "fourth width" (claims 10 and 20); and "selection transistor having a selection gate electrode having a third width and a selection active region having a fourth width that is larger than the third width" (claim 20) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "67" and "68" have both been used to designate "p+" (Fig. 2B). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “84” has been used to designate both "isolation film" (or insulation film") and "p-type semiconductor area" (or "p-type impurity area") ([0061]; and Figs. 5A-5C); reference character “81” has been used to designate both "p-type semiconductor area" and "p-type impurity area"; reference character “82” has been used to designate both "p+ semiconductor area" and "p+ impurity area"; reference character “83” has been used to designate both "p semiconductor area" and "p impurity area". Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
i) "an" should be "a" before "FURO" (page 12, line 2); and 
ii) undefined acronyms/symbols, such as "FURO". The examiner suggests that applicant spell out all the acronyms/symbols when using them for the first time in the disclosure.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-4 and 19-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no support in the specification for the claim limitations of "the contact region is disposed at an approximate center of both the first two-dimensional area (defined by a first width and a first height) and the second two-dimensional area (defined by a second width and a second height)", as recited in claims 2 and 21 (note: a plain meaning of the term "height" is "the distance from the bottom to the top of someone or something standing upright", according to Merriam-Wester Dictionary; therefore, the first two-dimensional area and the second-dimensional area will be a side surface (i.e. an area in a cross-sectional view as shown in Fig. 2A) of the active region and a side surface of the gate electrode, respectively. Furthermore, paragraph [0067], lines 1-3 and Fig. 6A disclose that a contact section 88 is formed on the gate electrode and "directly above the channel area"). For examination purposes, the examiner has interpreted this limitation to mean that the contact region is disposed directly above a channel area of the active region. Clarification is requested.
Claims 2-4 and 19-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. There is no support in the specification for the claim limitation of "the contact region is disposed at an approximate center of both the first two-dimensional area (defined by a first width and a first height) and the second two-dimensional area (defined by a second width and a second height)", as recited in claims 2 and 21 because the disclosure does not enable an artisan to dispose the contact region at an approximate center of both the first-two dimensional area and the second two-dimensional area at the same time since the center of the first-two dimensional area is vertically aligned with the center of the second two-dimensional area, and both the first-two dimensional area and the second two-dimensional area are perpendicular to the contact region.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-4 and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "approximate" in claims 2 and 21 is a relative term which renders the claim indefinite.  The term "approximate" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The claimed limitation of "the contact region is disposed at an approximate center of both the first two-dimensional area (defined by a first width and a first height) and the second two-dimensional area (defined by a second width and a second height)", as recited in claims 2 and 21, is unclear as to how the contact region can be disposed at an approximate center of both the first-two dimensional area and the second two-dimensional area at the same time since the center of the first-two dimensional area is vertically aligned with the center of the second two-dimensional area, and both the first-two dimensional area and the second two-dimensional area are perpendicular to the contact region.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 2-4 and 19-21, as best understood, is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by McKee (2006/0255381).
As for claims 2 and 21, McKee shows in Figs. 2, 8, 10 and related text an electronic device 1000, comprising: 
an imaging circuitry (device) 1008 (100) including (comprising): 
     an element isolation region 136 (Fig. 2);
     an amplification transistor 110/115/(a portion of) 116/118 ([0020], lines 14-15) adjacent to the element isolation region, the amplification transistor including: 
          an active region 118/(a portion of) 116/115 having a first two-dimensional area (arbitrarily chosen) defined by a first width and a first height (Fig. 8), 
          a gate electrode 110 having a second two-dimensional area (arbitrarily chosen) defined by a second width that is larger than the first width and a second height that is smaller than the first height, wherein the gate electrode is disposed on the active region and the element region (Figs. 2 and 8), and 
          a contact region 126 disposed on the gate electrode, wherein the contact region is disposed at an approximate center of both the first two-dimensional area and the second two-dimensional area (Figs. 2 and 8); and 
     a floating diffusion 114 that is electrically connected to the gate electrode via the contact region ([0020], lines 11-14),
     wherein the element isolation region surrounds the first two-dimensional area (Fig. 2; [0027]).

As for claim 3, McKee shows a substrate 102/101; and 
a photoelectric conversion region 104 in the substrate, the photoelectric conversion region configured to generate a signal charge according to an amount of incident light ([0020], lines 2-4; [0025]), 
wherein the floating diffusion is electrically connected to the photoelectric conversion region (Figs. 2 and 8).

As for claim 4, McKee shows the element isolation region 136 is adjacent to the photoelectric conversion region (Figs. 2 and 8).

As for claim 19, McKee shows a reset transistor 108/114/115/(another portion of) 116 having 
a reset gate electrode 108 having a third width, and 
a reset active region 114/115/(another portion of) 116 having a fourth width that is larger than the third width (Figs. 2 and 8).

As for claim 20, McKee shows a selection transistor 106/140/114/115/104 (148/160) having: 
a selection gate electrode 106 having a third width, and 
a selection active region 140/114/115/104 (148/160) having a fourth width that is larger than the third width (Figs. 2 and 8).

Response to Arguments
Applicant's arguments filed on May 10, 2022 have been fully considered but they are not persuasive. 
Applicant argues that "an express illustration of "selection transistor" is not necessary for understanding by one of ordinary skill in the art of the subject matter to be patented. Accordingly, withdrawal of this objection is respectfully requested".
An artisan would not know how the imaging device can be formed in a specific configuration as claimed by comprising a selection transistor having a selection gate electrode having a third width and a selection active region having a fourth width that is larger than the third width since the selection transistor can be rearranged in a plurality of ways, and disclosure does not disclose the specifics. 
Furthermore, the drawing in a nonprovisional application must show every feature of the invention specified in the claims (emphasis added). See MPEP §6.08.02(d) and 27 C.F.R. 1.83(a).

Applicant argues that "reference number "67" only refers to an insulation film in FIG. 2B and does not refer to a p+ accumulation layer, which is associated with reference number "68." Therefore, the use of reference 67 is proper because it only refers to an insulation film".
Fig. 2B shows both reference number "67" and "68" are pointing toward a "p+" box. Therefore, the use of reference 67 is not proper.

Applicant argues that "Applicant respectfully requests reconsideration and withdrawal of the rejection of claims 2-4 and 6-21 under pre-AIA  35 U.S.C. § 102(e) as allegedly being anticipated by McKee" because McKee fails to disclose or suggest at least "a contact region disposed on the gate electrode, wherein the contact region is disposed at an approximate center of both [a] first two-dimensional area [of an active region] and [a] second two-dimensional area [of the gate electrode]... wherein [an] element isolation region surrounds the first two-dimensional area," as recited by amended claims 2 and 21.
The examiner respectfully disagrees because the limitation of "the contact region is disposed at an approximate center of both [a] first two-dimensional area [of an active region] and [a] second two-dimensional area [of the gate electrode]" is being interpreted as "the contact region is disposed directly above a channel area of the active region" for the examination purposes, and McKee clearly shows in Fig. 8 that "the contact region is disposed directly above a channel area 115 of the active region 118/(a portion of) 116/115", as recited in claims 2 and 21.
Furthermore, McKee shows in Fig. 2 and discloses in paragraph [0027] that "… STI region 136, which are typically an oxide and serve to electrically isolate individual pixels, including pixel 100, from one other". Therefore, McKee implicitly discloses the limitation of "the element isolation region surrounds the first two-dimensional area", as recited in claims 2 and 21. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEIYA LI/Primary Examiner, Art Unit 2811